Citation Nr: 1033671	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1965 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board and was remanded for 
further development in August 2008.  In August 2009, the Board 
denied service connection for PTSD.  The Veteran appealed to the 
Veterans Claims Court.  In March 2010, Court Clerk granted a 
Joint Motion for Remand (JMR) on behalf of the Court.      


FINDINGS OF FACT

1.  The evidence reflects a current diagnosis of PTSD.

2.  There is independent evidence corroborating the occurrence of 
the claimed in-service stressor which served, at least in part, 
as the basis for the diagnosis of PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R. §§ 3.304(d), (f), and various VA manual provisions, the 
evidence necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service connection 
for PTSD will vary depending on whether the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  A veteran's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of PTSD 
claims that VA will accept through credible lay testimony alone 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify a 
veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to a veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

The Veteran contends that his PTSD is related to his experiences 
in active service.  Specifically, in his January 2004 PTSD 
Questionnaire, he stated that while serving aboard the U.S.S. 
America, his buddy, RDS, told him he and another shipmate were 
going to throw a life raft over the side of the ship and go to 
Australia.  

He thought his friend was joking and laughed it off.  However, 
either later that same day or the following day, he heard the 
alarm and people shouting "man overboard," and was informed 
that RDS had attempted to get off the ship as he had planned.  As 
far as he knew, RDS was never found, but he knew that RDS died.   

Service treatment records (STRs) are negative for any 
manifestations of PTSD or other mental disorders.  In addition, 
the Veteran's April 1965 enlistment and April 1969 separation 
examination reports are negative for any history, complaints, or 
findings of mental health problems.  

More than 30 years following his separation from service, the 
Veteran sought treatment at the Pensacola Vet Center in July 2003 
for symptoms of anxiety, depression, sleep disturbance, 
withdrawal, serious low self-esteem, intrusive thoughts, and 
nightmares.  

In a November 2003 letter, a Social Worker wrote that although 
the Veteran did not participate in actual combat operations, he 
had discussed events in which shipmates were killed or injured as 
a result of their deployment in a combat theater.  The Social 
Worker found that the Veteran's symptoms were the result of 
service and assessed PTSD.  

In September 2004, the Veteran had a positive PTSD screen at the 
VAMC and was referred for an evaluation at the mental health 
clinic.  In November 2004, a social worker at the VAMC made a 
diagnosis of rule out PTSD and referred him to a psychiatrist.  

In November 2004, the Veteran underwent a psychiatric evaluation.  
His chief complaints were poor memory, depression, and anxiety.  
The psychologist reviewed the records from the Vet Center and the 
letter from the Social Worker.  The Veteran reported he had been 
treated for PTSD at the VAMC.  

His major symptoms began in 1985, when he stopped smoking 
marijuana.  He noted auditory hallucinations involving a 
colleague that was killed calling to him.  Based on her 
evaluation findings, the psychologist assessed PTSD.  She noted 
that although he did not experience actual combat duty, he was in 
close proximity to combat and lost several colleagues.  

In a December 2008 VA examination, the Veteran described the 
incident with his friend and stated that he felt extremely guilty 
after RDS disappeared because he felt he could have prevented his 
death.  He indicated that approximately 2 years prior, the 
Veteran found out that RDS's body had been recovered.  He 
reported that he used to hear RDS's voice in the form of auditory 
hallucinations every few months; however, he had not experienced 
any auditory hallucinations in a long time.  

The examiner assessed depressive disorder, not otherwise 
specified, and general anxiety disorder.  The examiner noted that 
the Veteran had been in treatment at the VAMC for the last 4 
years and had received diagnoses of depression and anxiety, but 
not PTSD.  Additionally, although he had some symptoms of PTSD, 
he did not fulfill the full criteria for a diagnosis of PTSD.  

Based on the foregoing, the Board finds that the Veteran has a 
current PTSD diagnosis which meets the criteria of 38 C.F.R. 
§ 4.125(a).  In making this finding, the Board has applied the 
benefit-of-the-doubt doctrine in favor of the Veteran, and finds 
that the weight of evidence (two opinions from a psychologist and 
a Social Worker versus an opinion of the VA examiner) supports a 
diagnosis of PTSD.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the credibility and weight to be attached to medical 
opinions are within the province of the adjudicators). 

Next, the Board will consider whether the diagnosis of PTSD can 
be related to service; that is, whether there is credible 
supporting evidence that one or more claimed in-service stressors 
occurred to support a PTSD diagnosis.  
  
Before beginning our analysis regarding the existence of a 
stressor, the Board first notes that, since the first diagnosis 
of PTSD was made more than 30 years after separation from 
service, and there were no manifestations of any of the mental 
health disorders listed in 38 C.F.R. § 3.384 (e.g., psychoses) 
either during service or within one year after separation, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) as to a 
psychotic disorder do not apply here.  

The Veteran's DD Form 214 lists his Navy military occupational 
specialty (MOS) as an aviation structural mechanic (AMS) (noted 
to be related to the civilian occupation of a transportation 
equipment bodyman), and shows that he received the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal, among others.  These medals indicate that he was 
in a theater of combat operations, but not necessarily that he 
was directly engaged in combat.  

His service personnel records also show that the Veteran served 
on the U.S.S. America from May to October 1968.  However, there 
is no indication as to whether he engaged in combat with the 
enemy.  Thus, the Board finds that the personnel records do not 
establish that he was engaged in combat, nor does he specifically 
contend that he engaged in combat.  As a result, his statements 
as to any in-service stressor(s) cannot be accepted without 
further corroboration through independent evidence.  

The evidence includes a memorandum entitled "PTSD Stressor 
Corroboration Research," signed by a Decision Review Officer 
(DRO) in November 2008, indicating that records from the National 
Archives and Records Administration (NARA) showed the Airman 
Apprentice RDS died in August 1968 by drowning while stationed 
aboard the U.S.S. America.  Thus, the essential details of the 
stressor offered by the Veteran have been verified.  

The Veteran also submitted a Casualty Record for RDS printed from 
the internet that lists his date of death as August 1968 with the 
cause of death listed as drowning/suffocation, off the shore of 
South Vietnam, and that his body was recovered.  Therefore, the 
Board finds that the stressor regarding the death of RDS has been 
verified.  

Additionally, the Board finds that PTSD has been attributed to 
the stressor involving the death of RDS, whether or not it is 
considered to be part and parcel of the broader stressor of 
"events in which shipmates were killed or injured as a result of 
their deployment in a combat theater."  

Specifically, the Board notes that the psychologist made 
reference to the Veteran experiencing auditory hallucinations of 
hearing a colleague that was killed calling to him, and the 
Veteran has mentioned, such as in his January 2004 Statement in 
Support of Claim and 2009 VA examination, that he sometimes heard 
RDS's voice in his head.  

Thus, it can be inferred that the Veteran discussed this specific 
stressor with the psychologist, which was then attributed to 
PTSD, at least in part, to the claimed stressor involving the 
death of RDS.  Although the 2009 VA examiner found that the 
Veteran did not meet the criteria for PTSD based on the stressor 
involving the death of RDS, the evidence is at least in equipoise 
with regard to whether the stressor was sufficient to support the 
Veteran's PTSD diagnosis in light of the psychologist's November 
2004 report.    

Based on the foregoing, and in light of the diagnosis of PTSD 
based on a verified in-service stressor, the Board applies the 
benefit-of-the-doubt in favor of the Veteran and finds that a 
grant of service connection for PTSD is warranted.  
 
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the 
disposition herein, additional discussion of those procedures is 
unnecessary as any defect in the notice or assistance provided to 
the Veteran constituted harmless error.


ORDER

Service connection for PTSD is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


